Citation Nr: 1120966	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of overpayment of compensation benefits in the calculated amount of $23,249.17, to include the matter of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision, not of record, which was apparently issued in March 2009 by either the Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota or the Waco, Texas, RO.  Otherwise, the Waco, Texas RO has jurisdiction of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Under VA laws and regulations, a person who is incarcerated in a Federal, State, local or other penal institution or correctional facility for a period in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

Apparently in a March 2009 decision, the Committee on Waivers and Compromises of the RO in St. Paul, Minnesota, or the Waco, Texas RO denied the Veteran's request for a waiver of an overpayment in the amount of $23, 249.17.  The Board's review of the claims file fails to disclose that it contains any copies of the decision to deny the Veteran's claim for a waiver of overpayment or of the subsequent Notice of Disagreement (NOD) or Statement of the Case (SOC).  According to the VA Appeals Control and Locator System (VACOLS), the decision denying the waiver of overpayment was issued on March 25, 2009, the NOD was received on May 12, 2009, and the SOC was issued on July 10, 2009.  The Veteran refers to page 3 of the SOC in a brief found in the claims file which he apparently prepared in September 2009 for submission to the United States Court of Appeals for Veterans Claims (the Court).  

A copy of the Veteran's October 2009 VA Form 9, Substantive Appeal is found within the claims file as well as a copy of an additional VA Form 9, dated in February 2010, and a copy of correspondence dated in May 2010 from the chairman of the Committee affirming "the decision to deny the waiver." 

Correspondence dated in December 2007 and found within the claims file indicates that the Veteran was incarcerated in a Texas prison following conviction of a felony and that the law required his compensation benefits be reduced to $115 per month, effective October 2, 2007.  It was noted that if the Veteran delayed his response or failed to respond, he would create an additional overpayment for which he would be responsible.  This letter was addressed to the Veteran at a private residence in Belton, Texas.  No subsequent notice to the Veteran about the amount of an overpayment is found within the claims file.

Correspondence dated in September 2008 and found within the claims file indicates that the Veteran was incarcerated in a Texas prison following conviction of a felony and that the law required his compensation benefits be reduced to $117 per month, effective April 1, 2008.  The Veteran was told in this letter that "You will be notified shortly of the exact amount of the overpayment and given information about repayment."  This letter was addressed to the Veteran at a Texas prison.  No subsequent correspondence concerning the amount of his overpayment is found in the claims file.  

With regard to waiver of an overpayment, the Board finds that it cannot proceed to adjudicate this issue as the record is not complete.  Specifically, as noted above, the record fails to contain any notice letters sent to the Veteran notifying him of the calculated overpayment and advising him of his rights to request a waiver.  Moreover, as noted above, the claims file does not contain copies of the decision being appealed denying the waiver of overpayment, the NOD, or the SOC.  It may be that some records are located in a file at the VA Debt Management Center (DMC) in St. Paul, Minnesota, and that other records are either at the RO in Waco, Texas, or the RO in St. Paul, Minnesota.  In conducting a search for any outstanding pertinent documents, the RO/AMC should also check any existing files pertaining to the Veteran's former spouse, who had been granted apportionment of his monthly VA benefits beginning April 1, 2008 until their divorce terminated these payments on June 1, 2009.

According to information in the claims file, the Veteran apparently believed that he was appealing the denial of his request for a waiver of overpayment directly to the Court rather than to the Board.  In a typewritten brief to the Court he argues that the VA knew he was incarcerated as early as October 2007 yet continued to send correspondence not to prison but to other addresses where his former wife, who had his power of attorney, resided.  The Veteran claims that his former wife failed to pay his bills or notify him about mail from VA and that he was thus unaware of any problem with his VA benefits until September 2008.

The Veteran's argument that VA knew he was incarcerated in a Texas prison yet sent his mail elsewhere implicitly questions the validity of the debt owed.  As the Board has not seen the SOC in this matter, or the original determination denying the Veteran a waiver of overpayment, it cannot say whether there has been a determination made as to the validity of the debt owed.  The issue of validity of the debt is implicit in the waiver issue.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Here, the Veteran has raised the issue of creation of the original debt by stating that VA failed to timely and adequately notify him about the reduction of VA benefits due to his status as a convicted felon.  With regard to the additional debt, there is no showing that the Veteran was ever advised of the calculation of the debt or the reasoning behind this debt unless such is provided in the missing March 2009 decision now on appeal or the missing SOC.  In an August 2009 letter to the RO in Waco, Texas, the Veteran had requested an itemized accounting of disability payments that had been directly deposited in his bank account from September 2007 to November 2008.  Thus, on remand, the Veteran must be supplied with a straightforward computation showing the creation of the overpayment and a statement of the reasons behind creation of the overpayment.  

The Board notes that, with regard to the issue of whether the debt was properly created, the matter of the Veterans Claims Assistance Act of 2000 (VCAA) applies.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies because the regulations governing the propriety of the debt (within 38 C.F.R. Part 3) are covered by the VCAA.  Thus, on remand, the RO/AMC shall furnish the Veteran appropriate VCAA notice. 

There is also evidence in the file that suggests the Veteran's financial status may have changed.  In April 2010 he provided VA with a new postal address in Austin, Texas that appears to be a residence and not a state or local correctional institution.  Further, his possible release date from prison was listed in the file as December 10, 2010.  As this claim is being remanded anyway, the Veteran should have the opportunity to submit a VA Form 5655, Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make certain that all notification and development action required by the VCAA has been completed.

2.  The RO/AMC shall provide the Veteran with a copy of VA Form 5655, Financial Status Report, and he should be afforded an appropriate amount of time to respond with his current financial status.

3.  The RO/AMC shall determine whether there is a separate folder at the DMC in St. Paul, Minnesota, or at the RO in St. Paul or the RO in Waco, Texas, that may contain a complete set of documents relating to this case and associate with the claims file a copy of (A) the VA letter(s) notifying the Veteran of the original amount of the indebtedness incurred ($23,249.17) and his right to dispute the validity or amount of the debt; (B) the March 2009 administrative determination denying the Veteran's request for a waiver of the overpayment; (C) the May 2009 NOD; and (D) the July 2009 SOC.  The search for any outstanding pertinent documents should also include review of any files related to the Veteran's former wife.  The RO/AMC should document its efforts to obtain these documents.

4.  The RO/AMC also shall provide the Veteran an audit of his account in writing, which clearly shows the calculation of the overpayment, the date withholding from the Veteran's benefit check began, and the amount repaid so far.  The audit and accompanying letter should clearly explain to the Veteran the creation of the amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims file.  He should be provided an appropriate opportunity to respond.

5.  Thereafter, the RO/AMC shall adjudicate the Veteran's entitlement to a waiver of recovery of overpayment of compensation benefits, to include the matter whether the overpayment was properly created.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


